222 U.S. 578 (1911)
EX PARTE IN THE MATTER OF LEAF TOBACCO BOARD OF TRADE OF THE CITY OF NEW YORK, PETITIONER.
Supreme Court of United States.
Submitted December 4, 1911.
Decided December 11, 1911.
APPLICATION FOR LEAVE TO FILE PETITION.
Original. Motion for leave to file petition.
*580 Mr. Felix H. Levy and Mr. Benjamin N. Cardozo for petitioner.
*581 PER CURIAM: Leave to file petition denied.
1. One who is not a party to a record and judgment is not entitled to appeal therefrom. Bayard v. Lombard, 9 How. 530; Indiana v. Liverpool, London & Globe Ins. Co., 109 U.S. 168; Ex parte Cockroft, 104 U.S. 578.
2. The action of the court below in refusing to permit the movers to become parties to the record is not susceptible of being reviewed by this court on appeal, or indirectly, under the circumstances here disclosed, by the writ of mandamus. In re Cutting, 94 U.S. 15, and see Credits Commutation Co. v. United States, 177 U.S. 311.
3. The merely general nature and character of the interest which the movers allege they have in the papers here filed is not in any event of such a character as to authorize them in this proceeding to assail the action of the court below. This is more obvious in this case since the act of the court which is assailed has been accepted by those who are parties to the record. United States v. Union Pacific R.R. Co., 105 U.S. 262; Elwell v. Fosdick, 134 U.S. 500.